Citation Nr: 0335242	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. Section 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to March 
1990.  He died in July 1999, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, among other things, denied the 
benefits sought on appeal.

The claim of entitlement to service connection for the cause 
of the veteran's death will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran died in July 1999 of cardiac arrhythmia.

2.  At the time of the veteran's death, he was service-
connected for a left shoulder disability, chronic lumbosacral 
strain, bilateral knee and ankle disabilities, and 
Dupuytren's contracture in both hands with a history of 
carpal tunnel syndrome in the left hand.  His combined rating 
at the time of his death was 50 percent.

3.  At no time during the veteran's life did he have a total 
disability rating.


CONCLUSION OF LAW

Criteria for dependency and indemnity compensation under 38 
U.S.C.A. Section 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] and has determined that all notice and 
duty to assist requirements have been met.  As such, a 
decision on the merits of the claim for entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
Section 1318 is appropriate at this time.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7020 (Fed. Cir. Sept. 
22, 2003) which invalidated portions of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
claimant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of her rights 
and responsibilities under the VCAA in a detailed letter 
dated in May 2001.  This letter specifically stated that the 
appellant had up to one year to submit evidence and that VA 
would obtain identified evidence on her behalf.  The 
appellant responded in June 2001 by submitting additional 
evidence which was associated with the veteran's claims 
folder.  The Board finds that the information provided to the 
appellant specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that she was clearly notified of 
the evidence necessary to substantiate her claim and the 
responsibilities of the parties in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a claimant is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  As 
noted above, the appellant was given notice of the VCAA in 
May 2001.  Accordingly, the Board finds that the one-year 
response period expired in May 2002 and, as such, all notice 
requirements of the VCAA have been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available evidence relevant to the issue here on 
appeal has been obtained and is associated with the veteran's 
claims file, and the appellant does not appear to contend 
otherwise.  Furthermore, the Board notes that the appellant 
and her representative have been accorded ample opportunity 
to present evidence and argument in support of the 
appellant's claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  

The appellant filed a claim for benefits following the death 
of her husband in 1999.  One of the benefits she seeks is 
dependency and indemnity compensation under 38 U.S.C.A. 
Section 1318.  This claim was stayed in accordance with the 
directions of the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) in order for 
VA to conduct expedited rulemaking to either explain why 
certain regulations - 38 C.F.R. Sections 3.22 and 20.1106 - 
are inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  On April 
5, 2002, VA amended 38 C.F.R. Section 20.1106 to provide that 
there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled prior to 
his death, thus making that regulation consistent with 38 
C.F.R. Section 3.22.  Thereafter, the Federal Circuit 
reviewed the matter and determined in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) that VA could 
properly construe the language of the statutes in question to 
bar the filing of "hypothetical entitlement" claims.  As 
such, the Federal Circuit reviewed its stay order and 
directed VA to process all DIC claims, including 
"hypothetical entitlement" claims, except for those in 
which a survivor sought to reopen a claim on the grounds of 
new and material evidence.  Accordingly, this claim is no 
longer stayed.

At the time of the veteran's death, he was service-connected 
for a left shoulder disability, chronic lumbosacral strain, 
bilateral knee and ankle disabilities, and Dupuytren's 
contracture in both hands with a history of carpal tunnel 
syndrome in the left hand.  His combined rating at the time 
of his death was 50 percent.  At no time during the veteran's 
life did he have a total disability rating.  The veteran died 
in July 1999 of cardiac arrhythmia.

38 U.S.C.A. Section 1318 allows for the payment of benefits 
to the surviving spouse of a deceased veteran who, at the 
time of his death, was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b).  38 C.F.R. Section 3.22, the 
implementing regulation, defines "entitled to receive" as 
meaning that at the time of death the veteran had service-
connected disability rated totally disabling by VA but was 
not actually receiving compensation therefor as a result of 
certain enumerated reasons such as VA withholding payment for 
the offset of a debt or VA paying the benefits to a veteran's 
dependent.  See 38 C.F.R. § 3.22(b).

The appellant's contention is that the veteran died as a 
result of a disability which began during service or as a 
consequence of service which was not service-connected prior 
to the veteran's death in July 1999.  As such, her claim is 
one of "hypothetical entitlement."  As noted above, 38 
C.F.R. Section 3.22 was scrutinized by the Federal Circuit to 
determine if VA had the authority to limit claims for 
benefits under 38 U.S.C.A. Section 1318 by interpreting that 
statute to not encompass claims of hypothetical entitlement.  
Also noted above, the outcome of the Federal Circuit's review 
was that VA did have that interpretative authority and that 
hypothetical entitlement claims are not allowed under 38 
U.S.C.A. Section 1318.  Thus, because the appellant's claim 
is here limited to the hypothetical entitlement to a total 
rating at the time of the veteran's death, her claim of 
entitlement to compensation under 38 U.S.C.A. Section 1318 is 
denied.  The appellant, however, may continue to pursue the 
claim of entitlement to service connection for the cause of 
veteran's death as discussed below.


ORDER

Dependency and indemnity compensation under 38 U.S.C.A. 
Section 1318 is denied.  


REMAND

The evidence of record shows that the veteran served 
honorably for approximately thirty years.  His service 
medical records reveal that he had complaints of chest pain 
on several occasions, had elevated blood pressure readings on 
a number of examinations, and was referred for a specific 
cardiology examination in January 1983 because he had 
findings suggestive of a cardiovascular condition.  The 
service medical records, however, do not contain a diagnosis 
of a cardiovascular disease.

The evidence of record also shows that the veteran served in 
the Republic of Vietnam.  Although he was never diagnosed as 
having diabetes mellitus during service, the appellant 
contends that the veteran's demise was brought about as a 
result of his exposure to herbicides in Vietnam which caused 
him to develop diabetes and a hyperthyroid disorder.  It is 
noted that the appellant has put forth a number of theories 
by which disabilities incurred during service or as a 
consequence of service caused or contributed to the veteran's 
demise.  She has submitted medical treatise evidence, but has 
not submitted any medical opinions as to the cause of the 
veteran's death.  The appellant asserts that the medical 
evidence of record is sufficient to show that the veteran 
contracted diseases as a result of his service in Vietnam.

The medical records surrounding the veteran's terminal 
medical treatment show that he presented for treatment on 
July 12, 1999 with complaints of a sore throat.  He was 
diagnosed as having exudative pharyngitis and prescribed 
Erythromycin.  Two days later, the veteran apparently 
complained to the appellant of having a fever and headaches.  
She later found him to be unresponsive and called for 
emergency assistance.  The veteran did not regain 
consciousness and was pronounced dead of undetermined 
reasons, probably arrhythmia.  An autopsy was not performed.  
The veteran's death certificate reflects cardiac arrhythmia 
as his cause of death.

In April 2002, the appellant appeared before an RO hearing 
officer and testified as to the veteran's disabilities during 
and subsequent to his active service.  She set forth her 
basic contention that the veteran's death was a result of 
experiences and exposures during his thirty years of military 
service.  She asserted that he developed diabetes and a 
hyperthyroid disorder as a result of exposure to herbicides 
in the Republic of Vietnam.  The appellant further stated 
that medical evidence of chronic urinary tract infections, 
kidney problems, skin rashes, nosebleeds, fever and chills, 
and vomiting supported her contentions.  Unfortunately, in 
August 2002, upon receipt of the transcript of the personal 
hearing, the appellant advised VA that she was unsatisfied 
with her hearing.

The veteran's claims folder was referred to a VA medical 
specialist in August 2002 in order to determine if there was 
merit in the appellant's assertions as she had not submitted 
any medical opinions to support those assertions.  
Regrettably, the veteran's file was only reviewed by a 
physician's assistant and that individual only commented on 
the veteran's service-connected disabilities and the 
possibility of an inservice heart disease.  Furthermore, the 
examiner did not support her opinions with any rationale.

Finally, in November 2003, the appellant's representative in 
Washington, D.C. submitted a brief in support of the 
appellant's claim.  The representative attached a copy of an 
internet medical treatise with text missing on the right-hand 
margin.  The representative requested that the Board consider 
the newly submitted evidence with respect to the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, but did not submit a waiver of 
consideration of the newly submitted evidence by the agency 
of original jurisdiction, the RO in this case.

Based on the evidence of record, the Board finds that VA has 
not met its duty to assist the appellant in the development 
of her claim.  Specifically, the medical opinion of record is 
inadequate as it was not performed by a physician and does 
not speak to the cause of the veteran's death or various 
contentions of the appellant with respect to the veteran's 
development of herbicide-exposure related illnesses.  
Additionally, there is a question as to the appellant's 
desire to have another personal hearing.  Furthermore, as a 
procedural matter, there is new evidence of record which has 
not been considered by the RO which appears to be incomplete.

It is noted at this juncture that the Federal Circuit 
recently invalidated several provisions of the VCAA 
implementing regulations as contrary to the VCAA.  For 
example, in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal 
Circuit emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. Section 
19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. Section 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  Thus, given the evidence of record and 
considering the procedural outline as set forth in the VCAA 
and in the recent opinions of the Federal Circuit in 
conjunction with the claims folder, the Board finds that it 
has no alternative but to remand this matter to the RO to 
ensure that all evidence of record is properly considered by 
the RO prior to the Board's final appellate consideration.

Therefore, this matter is REMANDED for the following action:

1.	The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. 
Sections 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  All new evidence and/or 
arguments must be associated with the 
claims folder.  

2.	The RO should contact the appellant 
and her representative to determine if 
a complete copy of the internet 
medical treatise evidence submitted in 
November 2003 is available.  If such 
evidence is obtained, it should be 
associated with the claims folder.

3.	The RO should determine if the 
appellant desires another personal 
hearing due to her stated 
dissatisfaction with the April 2002 
hearing.  If the appellant expresses 
her desire for another hearing, the RO 
should schedule such a hearing at its 
earliest opportunity. 

4.	After receipt of any additional 
evidence, the RO should forward the 
veteran's claims folder to a physician 
with a cardiology specialty and 
request that all service medical 
records and post-service treatment 
records be reviewed in order to 
determine (a) if the veteran's 
inservice complaints were precursors 
to the cardiac arrhythmia which caused 
his demise, and/or (b) if any possible 
inservice herbicide exposure 
contributed to the veteran's demise.  
The examiner is specifically requested 
to comment on the following findings 
in the service medical records:  (a) 
February 1981 notation to rule out 
high blood pressure, (b) January 1983 
notation of the possibility of a 
cardiovascular disease, (c) August 
1984 blood pressure reading of 142/96, 
(d) February 1987 electrocardiogram 
findings of sinus bradycardia, (e) 
June 1988 treatment for atypical chest 
pain including a blood pressure 
reading of 168/100, and (e) findings 
of elevated cholesterol and blood 
pressure.  The examiner is also 
specifically requested to comment on 
any inservice and/or post-service 
medical findings which may tend to 
show the existence of diabetes or a 
hyperthyroid disorder which may have 
had its inception during service.  
And, the examiner is specifically 
requested to comment on the treatment 
records dated in July 1999.  The 
examiner should state his/her opinion 
as to any underlying cause of the 
veteran's fatal cardiac arrhythmia and 
state whether it is at least as likely 
as not (50 percent or greater) that 
the cause of the veteran's death had 
its origin during active service or as 
a consequence of that service.  All 
opinions rendered should be supported 
by complete rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and her representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




